LECHE, J.
Plaintiffs obtained a judgment against defendants for one thousand seven, hundred and fifty-two 9/100 dollars and defendants have appealed from same.
Plaintiff has filed in this court, a motion to dismiss the appeal on the ground that defendants have acquiesced in the judgment. Acquiescence is a question of fact which can only be determined after hearing evidence, and we are therefore constrained to remand this case in order that such evidence may be adduced. Taxpayers vs. Police Jury of Washington, 120 La. 298, 45 South. 255.
We note that the allegations of the motion to dismiss are not sworn to, but we are not aware that this is an absolute prerequisite.
It is therefore ordered that this case be remanded to the district court, with instructions to receive evidence upon the question of the acquiescence vel non of the defendants in the judgment appealed from.